EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin D. Moynihan on 5/21/2021.

Amendment to the Claims:
1. (Currently amended) An information processing apparatus comprising: 
a processor, being configured to: enable communication between a bio-information measurement device and the information processing apparatus, 
detect that a user wearing the bio-information measurement device is changed using the information measured by the bio-information measurement device with the added information specifying the individual who is using the information processing apparatus by a spoofing determination process after establishing a connection for enabling communication between the bio-information measurement device and the information processing apparatus,
wherein if it is determined that or the interval occurring during data acquisition is equal to or longer than the threshold value, the spoofing determination process is performed by comparing the information measured by the bio-information measurement device with a calibration value to determine whether the user wearing the bio-information measurement device is changed, if the information measured by the bio-information measurement device matches the calibration value, it is determined the user wearing the bio-information measurement device is not changed, 3Customer No.: 31561 Docket No.: 90721-US-210 Application No.: 16/513,718 
wherein the calibration value is another biometric information measured in a predetermined situation and previously stored.  

2. (Canceled)  

3. (Canceled)  

4. (Previously presented) The information processing apparatus according to claim 1, wherein it is determined whether the bio-information measurement device is attached or detached by using at least one of inclination of the bio-information measurement device, power on/off of the bio-information measurement device, communication disconnection of the bio-information measurement device, no transmission from the bio-information measurement device, or cease operation by the user in the bio-information measurement device.  



6. (Previously presented) The information processing apparatus according to claim 5, wherein the processor is configured to include an image or a sound registered by the user as the image and the sound.  

7. (Previously presented) The information processing apparatus according to claim 5, wherein the processor is configured to detect that the user is changed by comparing previously measured brainwave information of the user with the brainwave information measured by the bio-information measurement device.  

8. (Original) The information processing apparatus according to claim 7, wherein the previously measured brainwave information of the user is brainwave information generated in a case where the user views an image or listens to a sound output by the information processing apparatus after establishing a connection for enabling communication between the bio-information measurement device and the information processing apparatus.  


enable communication between a bio-information measurement device and the information processing apparatus, 
add information specifying an individual who is using the information processing apparatus to information measured by the bio- information measurement 5Customer No.: 31561 Docket No.: 90721-US-210 Application No.: 16/513,718device, and detect that a user wearing the bio-information measurement device is changed using the information measured by the bio-information measurement device with the added information specifying the individual who is using the information processing apparatus by a spoofing determination process after establishing a connection for enabling communication between the bio-information measurement device and the information processing apparatus, 
wherein if it is determined that or the interval occurring during data acquisition is equal to or longer than the threshold value, the spooling determination process is performed by comparing the information measured by the bio-information measurement device with a calibration value to determine whether the user wearing the bio-information measurement device is changed, if the information measured by the bio-information measurement device matches the calibration value, it is determined the user wearing the bio-information measurement device is not changed, 
wherein the calibration value is another biometric information measured in a predetermined situation and previously stored.  

10. (Canceled) 

11. (Previously Presented) The information processing apparatus according to claim 1, wherein if the information measured by the bio-information measurement device does not match the calibration value, the processor is further configured to perform a calibration process to generate a 7Customer No.: 31561 Docket No.: 90721-US-210 Application No.: 16/513,718 current calibration result, and then the current calibration result is compared with the calibration value previously stored.  

12. (Previously Presented) The information processing apparatus according to claim 11, wherein the current calibration result is compared with the calibration value previously stored by determining a difference between a feature amount of the information measured by the bio-information measurement device and a feature amount of the calibration value is less than or equal to a predetermined value, if yes, the information measured by the bio- information measurement device matches the calibration value.  

13. (Currently Amended) A method for information processing between a bio- information measurement device and an information processing apparatus, the method comprising: 

adding information specifying an individual who is using the information processing apparatus to information measured by the bio-information measurement device, and 
detect that a user wearing the bio- information measurement device is changed using the information measured by the bio-information measurement device with the added information specifying the individual who is using the information processing apparatus by a spoofing determination process, 
wherein if it is determined that the bio-information measurement device is attached onto or detached from the user or the interval occurring during data acquisition is equal 8Customer No.: 31561 Docket No.: 90721-US-210 Application No.: 16/513,718 to or longer than the threshold value, the spoofing determination process is performed by comparing the information measured by the bio- information measurement device with a calibration value to determine whether the user wearing the bio-information measurement device is changed, if the information measured by the bio-information measurement device matches the calibration value, it is determined the user wearing the bio-information measurement device is not changed, 
wherein the calibration value is another biometric information measured in a predetermined situation and previously stored.  

14. (Previously Presented) The method according to claim 13, wherein if the information measured by the bio-information measurement device does not match the calibration perform a calibration process to generate a current calibration result, and then the current calibration result is compared with the calibration value previously stored.  

15. (Previously Presented) The method according to claim 13, wherein the current calibration result is compared with the calibration value previously stored by determining a difference between a feature amount of the information measured by the bio-information measurement device and a feature amount of the calibration value is less than or equal to a predetermined value, if yes, the information measured by the bio-information measurement device matches the calibration value.

Reasons for Allowance
Claims 1, 4-9, 11-15 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses detect that a user wearing the bio-information measurement device is changed using the information measured by the bio-information measurement device with the added information specifying the individual who is using the information processing apparatus by a spoofing determination process after establishing a connection for enabling communication between the bio-information measurement device and the information processing apparatus, wherein if it is determined that the processing of detecting by the processor is performed in a case 
Inter alia, independent claims 9 and 13, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426